Citation Nr: 1029805	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  08-02 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to January 
1947.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The Veteran seeks service connection for a neck disorder.  A 
January 1947 service separation medical examination report noted 
that the Veteran had myositis of the neck in 1944.  After 
separation from military service, in a March 2001 private medical 
report the Veteran reported neck complaints.  The report noted 
that the neck pain began "y[ea]rs ago - fell onto back."  After 
physical examination, the impression included numerous diagnoses 
of cervical spine disorders, including advanced degenerative disc 
disease, spondylosis, and soft tissue calcifications.  
Accordingly, there is medical evidence of record of an in-service 
neck injury, a current diagnosis of a neck disorder, and evidence 
that the currently diagnosed neck disorder is not recent.  The 
Veteran has never been provided with a VA medical examination 
with regard to his neck disorder claim.  As such, a medical 
examination is in order to determine the etiology of the 
Veteran's currently diagnosed neck disorder.  38 C.F.R. §§ 3.159, 
3.326 (2009); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

In addition, the evidence of record indicates that some of the 
Veteran's service treatment records may have been destroyed in a 
fire at the National Archives and Records Administration in 1973.  
While the Veteran was informed of this possibility in an April 
2006 letter, that letter did not meet the criteria of 38 C.F.R. 
§ 3.159(e)(1) (2009).  In order to be compliant with 38 C.F.R. 
§ 3.159(e)(1), the Veteran must be provided with notice which (a) 
identifies the specific records the RO is unable to obtain; (b) 
briefly explains the efforts that the RO made to obtain those 
records; (c) describes any further action to be taken by the RO 
with respect to the claim; and (d) informs the Veteran that he is 
ultimately responsible for providing the evidence.  The evidence 
of record does not demonstrate that the Veteran has ever been 
provided with notice that complied with these requirements.  
Thus, while the case is on remand, the RO must ensure that proper 
notice is provided to the Veteran regarding any records that are 
found to be unavailable.

Accordingly, the case is remanded for the following actions:

1.	The RO must provide the Veteran with 
proper notice regarding any records which 
are found to be unavailable, to include 
the Veteran's missing service treatment 
records.  All attempts to secure the 
evidence must be documented in the claims 
folder, and any negative replies to 
records request must be associated with 
the claims folder.  If, after making 
reasonable efforts to obtain any records, 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be 
taken by the RO with respect to the claim; 
and (d) inform the Veteran that he is 
ultimately responsible for providing the 
evidence.  The Veteran must then be given 
an opportunity to respond.

2.	Thereafter, the Veteran must be afforded a 
VA examination to ascertain the etiology 
of any neck disorder found.  The claims 
file must be provided to and reviewed by 
the examiner.  All tests or studies 
necessary to make this determination must 
be ordered.  Thereafter, based upon review 
of the service and post-service medical 
records, the examiner must provide an 
opinion as to whether any neck disorder 
found is related to the Veteran's period 
of military service.  Any opinion provided 
must include an explanation of the basis 
for the opinion.  If any of the above 
requested opinions cannot be made without 
resort to speculation, the examiner must 
state this and specifically explain why an 
opinion cannot be provided without resort 
to speculation.  The report must be typed.

3.	The RO must notify the Veteran that it is 
his responsibility to report for the 
scheduled VA examination, and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

4.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. § 
20.1100(b) (2009).


